Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 1 of 15 Page ID #:18




                                       EXHIBIT 2
            Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 2 of 15 Page ID #:19
EleckaiWILt vOy                'C~lifoBn13,
                  epROFC8ollutAgliPo         CQuntyot LSs Angel~s~6r5F08103~20~~~~rri
                                                  1.AWNR3
                                     iNg,lairflPoR.         A FA3/2020$3.gsgiglattrri R.R. Carter,
                                                                                        Carter,    Executive
                                                                                                Executive      Officer/Clerk
                                                                                                          Officer/Clerk      of Court,
                                                                                                                        of Court,       by N. Alvarez,Deputy
                                                                                                                                  by N. Alvarez,Deputy Clerk Clerk
                               Assigned  forall
                               Assigned for  all purposes
                                                 purposesto:to: Stanley
                                                             Stanley    Mosk
                                                                     Mosk    Courthouse,
                                                                          Courthouse,     Judicial
                                                                                      Judicial      Officer:
                                                                                               Officer:      Gregory
                                                                                                        Gregory       Alarcon
                                                                                                                Alarcon




            1       Shaun   Setareh
                    Shaun Setareh      (SBN
                                    (SBN      204514)
                                          204514)
                    shaun@setarehlaw.com
                    shaun@setarehlaw.com
            2      William M. Pao
                                Pao(SBN
                                      (SBN219846)
                                             219846)
                   william@setarehlaw.com
                   william@setarehlaw.com
            3      JoseMaria
                   Jose   MariaD.D.Patin,
                                     Patino,
                                          Jr. Jr.
                                              (SBN(SBN  270194)
                                                     270194)
                   jose@setarehlaw.com
                   jose@setarehlaw.com
            4      SETAREHLAW
                   SETAREH      LAW GROUP
                                       GROUP
                   315 South
                   315   SouthBeverly
                                Beverly   Drive,
                                        Drive,    Suite
                                               Suite 315315
            5      Beverly  Hills, California
                   Beverly Hills,  California90212
                                               90212
                   Telephone    (310)888-7771
                   Telephone (310)      888-7771
            6      Facsimile   (310)888-0109
                   Facsimile (310)    888-0109
            7       Attorneys  forPlaintiff
                    Attorneys for  Plaintiff
                    KENNETH PRESIDENT
                                 PRESIDENT
            8

            9
                                               SUPERIOR  COURTOFOF
                                               SUPERIOR COURT      THE
                                                                 THE   STATE
                                                                     STATE  OFOF CALIFORNIA
                                                                              CALIFORNIA
          10                                          FOR THECOUNTY
                                                      FOR THE COUNTYOF OFLOS
                                                                          LOS  ANGELES
                                                                             ANGELES

          11
                                                      UNLIMITED
                                                      UNLIMITED JURISDICTION
                                                                 JURISDICTION

          12
          12
                                                                                                                       20GTCV291    24
                                                                                                                       20SMCN , 29124
                                                                                          COMPLAINT
          13       KENNETH PRESIDENT,
                           PRESIDENT,ananindividual,
                                           individual,
                                                                                          I. Retaliation
                                                                                          1.               (Cal Gov't
                                                                                              Retaliation (Cal     Gov't Code
                                                                                                                           Code§12940(h))
                                                                                                                                 § 12940(h))
          14                             Plaintiff,
                                         Plaint                                           2. Failure
                                                                                          2.  Failure totoPrevent
                                                                                                           Prevent     Retaliation
                                                                                                                     Retaliation (Cal(Cal Gov't
                                                                                                                                      Gov't
                                                                                              Code §12940(k))
                                                                                              Code   § 12940(ic))
          15               vs.
                           vs.
                                                                                          3. Intentional
                                                                                          3.                Itifliction of
                                                                                              Intentional Infliction    of Emotional
                                                                                                                           EmotionalDistress;
                                                                                                                                        Distress;
          16       WALGREEN CO.,
                   WALGREEN     CO.,ananIllinois
                                          Illinoiscomoration;
                                                   corporation;                           4. Wrongful
                                                                                          4.  Wrongful Termination
                                                                                                          TerminationininViolation
                                                                                                                              Violationofof
                   ANGELICA NIENTO,
                               NIENTO, an anindividual;
                                               individual;and
                                                           and                                Public  Policy;
                                                                                              Public Policy;
          17       DOES
                   DOES 11through
                           through50,
                                   50,  inclusive,
                                      inclusive,                                          5. Unfair Business
                                                                                          5.          BusinessPractices
                                                                                                                     Practices  (Cal.
                                                                                                                             (Cal. Bus.Bus.
                                                                                                                                        & &
                                                                                              Prof. Code§§17200)
                                                                                              Prof. Code        17200)
          18                           Defendants.
                                                                                          JURY TRIAL
                                                                                          JURY TRIAL DEMANDED
          19

          20
          20
          21
          22
          22
          23
          24
          25
          26
          27
          28
             u 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 3 of 15 Page ID #:20
           Case
C/ocuSign
UbcuSignEnvelope   ID:EB4A42E5-0B37-4D14-BC1B-F591D3AFA011
          EnvelopeID:  EB4A42E5-0B37-4D14-BC1 B-F591 D3AFA01 1




          1             COMES  NOW,Plaintiff
                        COMES NOW,  Plaintiff KENNETH
                                             KENNETH   PRESIDENT
                                                     PRESIDENT    ("Plaintiff')
                                                               ("Plaintiff')    complains
                                                                             complains andand  alleges
                                                                                           alleges as as

          2   I follows:
          3                                                       PARTIES
                                                                  PARTIES
          4             1.       Plaintiff KENNETH
                                 Plaintiff KENNETHPRESIDENT
                                                   PRESIDENTis,is,
                                                                andand at relevant
                                                                    at all all relevant times
                                                                                    times     mentioned
                                                                                          mentioned      herein,
                                                                                                    herein,

          5     an individual
                an  individualresiding
                               residinginin
                                          thethe State
                                               State    of California.
                                                     of California.

          6             2.       Plaintiff isisinformed
                                 Plaintiff      informedand
                                                         and  believes,
                                                            believes, andand thereupon
                                                                         thereupon      alleges
                                                                                   alleges       that Defendant
                                                                                           that Defendant

          7     WALGREENCO.
                WALGREEN CO.is,,and
                              is„andat at
                                       allall relevant
                                           relevant    times
                                                    times    mentioned
                                                          mentioned      herein,
                                                                    herein,        an Illinois
                                                                            an Illinois        corporation
                                                                                         corporation

          8   I doing
                doing business
                      business in in
                                   thethe State
                                       State     of California.
                                             of California.

          9             3.      Plaintiff isisinformed
                                Plaintiff      informedand
                                                        and  believes,
                                                           believes, andand  thereupon
                                                                         thereupon      alleges
                                                                                   alleges       that Defendant
                                                                                           that Defendant

        10
        10      ANGELICA NIENTO
                         NIENTOis,
                                is,and
                                    andat at
                                          allall relevant
                                              relevant    times
                                                       times    mentioned
                                                             mentioned      herein,
                                                                       herein,       an individual
                                                                               an individual       residing
                                                                                             residing in the in the

        11
        11    ~State
                StateofofCalifornia.
                          California.

        12              4.      Plaintiff isisignorant
                                               ignorantofofthe
                                                             the  true
                                                               true    names
                                                                    names     and capacities
                                                                          and capacities of the of the defendants
                                                                                                defendants        suedasherein as
                                                                                                           sued herein

        13
        13      DOES
                DOES 11through
                        through50,50, inclusive,
                                   inclusive, but but  is informed
                                                  is informed       and believes
                                                               and believes        thatdefendants
                                                                            that these  these defendants   are legally
                                                                                                  are legally

        14
        14      responsible
                responsible forfor
                                 thethe conduct
                                      conduct     alleged
                                              alleged      in and
                                                      in this thistherefore
                                                                   and therefore   suesdefendants
                                                                            sues these, these •defendants   by such fictitious
                                                                                                  by such fictitious

        15
        15      names.  Plaintiffwill
                names. Plaintiff  willamend
                                       amendthisthis complaint
                                                 complaint      to allege
                                                           to allege       thenames
                                                                     the true  true names  and capacities
                                                                                     and capacities         of the DOE
                                                                                                    of the DOE

        16
        16      defendants  when
                defendants when   ascertained.
                                ascertained.

        17
        17              5.      Plaintiff  isinformed
                                Plaintiff is  informedand
                                                       and  believes
                                                          believes thatthat
                                                                        eacheach defendant
                                                                             defendant acted acted   in all respects
                                                                                             in all respects  pertinentpertinent

        18
        18      to this
                   thisaction
                        actionasas
                                 thethe agent
                                     agent      of other
                                           of the  the other  defendants,
                                                         defendants, carried carried outscheme,
                                                                             out a joint a joint scheme,   business
                                                                                                  business plan or plan or

        19
        19      policy in
                       in all
                          allrespects
                              respects  pertinent
                                      pertinent     in this
                                                in this     complaint,
                                                        complaint,      andacts
                                                                   and the   theofacts
                                                                                   eachofdefendant
                                                                                          each defendant    are legally
                                                                                                   are legally

        20
        20      attributable
                attributable totoeach
                                  eachof of
                                         thethe other
                                             other    defendants.
                                                   defendants.

        21
        21                                            JURISDICTON AND
                                                      JURISDICTON ANDVENUE
                                                                      VENUE
        22              6.      This Courthas
                                This Court has  subject
                                              subject   matter
                                                      matter      jurisdiction
                                                             jurisdiction      to hear
                                                                          to hear       this because
                                                                                  this case  case because
                                                                                                     the  the

        23
        23      monetary  damages
                monetary damages andand   restitution
                                     restitution      sought
                                                 sought       by Plaintiff
                                                        by Plaintiff       from Defendants
                                                                     from Defendants conductconduct
                                                                                             exceedsexceeds
                                                                                                    the     the

        24
        24      minimal  jurisdictionofofthe
                minimal jurisdiction       theSuperior
                                               Superior  Court
                                                       Court     of the
                                                             of the      State
                                                                     State     of California.
                                                                           of California.

        25
        25              7.      Venue
                                Venue isisproper
                                           properin in
                                                    thethe County
                                                        County     of Los
                                                               of Los     Angeles
                                                                      Angeles      pursuant
                                                                              pursuant      to of
                                                                                       to Code Code
                                                                                                  CivilofProcedure
                                                                                                          Civil Procedure

        26
        26      sections  395(a)
                sections 395(a) andand 395.5
                                    395.5      in that
                                          in that       liability
                                                  liability arosearose  this county
                                                                  this county       because
                                                                              because          at least
                                                                                      at least some     some
                                                                                                     of the    of the transactions
                                                                                                            transactions

        27
        27      that are
                that  arethe
                           thesubject
                                subject matter
                                      matter      of this
                                             of this      Complaint
                                                     Complaint      occurred
                                                               occurred thereintherein and/or
                                                                                and/or each   each defendant
                                                                                            defendant is found, is found,

        28
        28      maintains  offices,transacts
                maintains offices,   transacts  business
                                             business     and/or
                                                      and/or has anhas antherein.
                                                                    agent agent therein.

                                                                     1
                                                                     1
                                                                 COMPLAINT
            CaseII 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 4 of 15 Page ID #:21
docuSign
CJocuSign Envelope ID: EB4A42E5-OB37-4D14-BC1
                       EB4A42E5-0637-4D14-BC1B-F591D3AFA011
                                              B-F591 D3AFA011
           Ile



       1                              EXHAUSTION OF
                                                 OF ADMINISTRATIVE
                                                    ADMINISTRATIVE REMEDIES
       2            8.       Prior
                             Prior totothe
                                        theinitiation
                                             initiatioriofof this
                                                           this   lawsuit,
                                                                lawsuit,    Plaintiff
                                                                         Plaintiff     filed
                                                                                   filed     a complaint
                                                                                          a complaint     against
                                                                                                      against eacheach
                                                                                                                  namednamed

       3     defendant  withthethe
             defendant with        California
                                 California   Department
                                            Department      of Employment
                                                       of Fair Fair Employment and Housing
                                                                          and Housing      (DFEH)
                                                                                      (DFEH)       pursuant
                                                                                             pursuant to    to

       4     CaliforniaGovernment
             California Government  Code
                                  Code     section
                                       section     12900,
                                               12900,       etalleging
                                                      et seq., seq., alleging  the described
                                                                       the claims  claims described    in this complaint.
                                                                                             in this complaint.

       5     On July
             On  July2,2,2020
                          2020thethe DFEH
                                  DFEH     issued
                                       issued      a"right
                                              a "right      to sue"
                                                       to sue" letter.letter.
                                                                       A trueAand
                                                                               truecorrect
                                                                                     and correct
                                                                                           copy ofcopy
                                                                                                   the of the

       6     administrative  complaint
             administrative complaint andand
                                          the the "right
                                              "right     to sue"
                                                     to sue" letterletter  is attached
                                                                    is attached        as Exhibit
                                                                                 as Exhibit        A. All conditions
                                                                                            A. All conditions

       7     precedent
             precedent toto
                          thethe  institution
                               institution     of this
                                           of this     lawsuit
                                                   lawsuit havehave  been fulfilled.
                                                               been fulfilled.       This action
                                                                               This action is filedis filed within
                                                                                                    within         one
                                                                                                            one year ofyear of

       8     the datethat
             the date  that the
                          the   DFEH
                              DFEH    issued
                                   issued      its right'to
                                          its right'to      sue letter.
                                                       sue letter.

       9                                         FACTUAL ALLEGATIONS
                                                 FACTUAL ALLEGATIONS

      10
      10             1.
                     1.      Plaintiffwas
                             Plaintiff washired
                                           hiredbyby Defendants
                                                   Defendants     to work
                                                              to work as a as a Customer
                                                                           Customer       Service
                                                                                    Service       Associate
                                                                                            Associate for the for the

      11
      11     Los Angeles
             Los Angeleslocation
                          location  o.f their,
                                 of their,      facility
                                           facility fromfrom
                                                          JuneJune  9, until
                                                               9, 2014 2014approximately
                                                                             until approximately  July
                                                                                           July 31,    31,Plaintiff
                                                                                                    2019.  2019. Plaintiff

      12
      12     worked  forDefendants
             worked for  Defendants   without
                                   without    issue. `
                                           issue.

      13
      13            2.
                    2.       Plaintiff'sjob
                             Plaintiff's jobduties
                                             dutiesincluded
                                                     included  stocking
                                                            stocking the the shelves,
                                                                         shelves,      assisting
                                                                                  assisting      customers
                                                                                            customers

      14
      14     with questions,
                  questions,checking
                              checking
                                     outout customers,
                                         customers,      and receiving
                                                    and receiving changechange   for the
                                                                         for the cash     cash register.
                                                                                       register.

      15
      15    I3.
              3.                oraround
                             In or aroundDecember
                                          December   2018,
                                                  2018,    Angelica
                                                        Angelica     Niento
                                                                 Niento      took as
                                                                        took over over
                                                                                     the as
                                                                                         newthe newmanager
                                                                                              store store manager
                                                                                                           of     of

      16
      16    IPlaintiff's
             Plaintiff's store.
                          store.

      17
      17             4.
                     4.      Ms.Niento
                             Ms. Nientoinsisted
                                        insisted  that
                                                that    only
                                                     only    male
                                                          male    employees
                                                               employees were were  to perform
                                                                              to perform certaincertain strenuous
                                                                                                 strenuous

      18 I tasks,
      18           such
           tasks, such asas  cleaning
                          cleaning     bathrooms,
                                   bathrooms,     sweeping,
                                              sweeping, lifting lifting and dusting.
                                                                and dusting.

      19
      19             5.
                     5.      Ms.Niento
                             Ms. Nientonever
                                        never   allowed
                                             allowed    female
                                                     female    employees
                                                            employees        to clean,
                                                                      to clean, stating stating
                                                                                        it was a it"man's
                                                                                                    was a"man's
                                                                                                          job." job."

      20
      20             6.
                     6.      Ms.Niento
                             Ms. Nientowould
                                        wouldhabitually
                                              habitually  chastise
                                                        chastise     the male
                                                                 the male     employees,
                                                                          employees,       including
                                                                                     including        Plaintiff,
                                                                                               Plaintiff,

      21
      21     that  theywere
             that they  were  "moving
                            "moving tootoo slowly"
                                        slowly" andand
                                                    not not doing
                                                        doing their their
                                                                    jobs, jobs, despite
                                                                           despite        the
                                                                                   the fact   fact
                                                                                            that    that
                                                                                                 they    they were
                                                                                                      were

      22
      22     giventhe
             given themore
                       morestrenuous,
                             strenuous,   difficult
                                      difficult     tasks
                                                tasks      in store.
                                                      in the  the store.

      23
      23             7.
                     7.         addition,Ms.
                             In addition, Ms.NientO
                                              Niento  b,egan
                                                    began     tothe
                                                          to cut cuthours
                                                                     the hours
                                                                          of theof the employees
                                                                                 male  male employees
                                                                                                 and giveand give those
                                                                                                          those

      24
      24     extrahours
             extra hourstoto female
                           female   employees,
                                  employees,      including
                                             including       her female
                                                       her female         assistant
                                                                   assistant        manager,
                                                                             manager, Rosa. Rosa.

      25
      25             8.
                     8.      Iln or
                             In  oraround
                                    aroundJuly
                                            July 2019,
                                               2019,   Plaintiff
                                                 , Plaintiff waswas  attending
                                                                 attending to histoduties
                                                                                    his duties
                                                                                          when awhen a female
                                                                                                 female       employee
                                                                                                        employee

      26
      26     askedhim
             asked himtotohelp
                           help  a customer
                               a customer     in the
                                          in the     photo
                                                 photo     department.
                                                       department.

      27
      27             9.
                     9.      Plaintiffresponded
                             Plaintiff responded  that
                                                that    he was
                                                     he was busybusy  with something
                                                                 with something        else,
                                                                                else, and theand the employee
                                                                                              female female employee

      28
      28     started  screaming
             started screaming     at him
                               at him  andand shouting
                                          shouting      expletives
                                                   expletives that hethat he needed
                                                                      needed  to do histojob.
                                                                                           do his job.

                                                                 2
                                                           COMPLA.INT
                                                           COMPLAINT
            II 2:21-cv-04158-JFW-GJS Document
          Case                        '       1-2 Filed 05/19/21 Page 5 of 15 Page ID #:22
DlocuSign Privelope
flocuSign            ID: EB4A42E5-0B37-4014-BC1B-F591D3AFA011
                 pe ID:  EB4A42E5-OB37-4D14-BC1B-F591D3AFA011




          1               10.
                          10.   Plaintiff reported
                                Plaintiff  reportedthis
                                                     this incident
                                                        incident to atosupervisor
                                                                        a supervisor   onphone,
                                                                                  on the  the phone, and
                                                                                                and was   was
                                                                                                        told thattold that another
                                                                                                                   another

          2    I supervisor
                  supervisorwould
                             wouldbebe coming
                                    coming intointo
                                                 the the
                                                      storestore  to resolve
                                                             to resolve       the issue.
                                                                        the issue.

          3               11.
                          11.   Soon  after,
                                Soon after,   a supervisor
                                            a supervisor    came
                                                         came       intostore
                                                              into the    the and
                                                                              store  and listened
                                                                                  listened         to Plaintiff's
                                                                                           to Plaintiff's         allegations,
                                                                                                          allegations, and     and

          4    the  femaleemployee
               the female  employeewaswas suspended
                                       suspended      andhome
                                                 and sent sentashome   asof
                                                                 a result a result of her inappropriate
                                                                            her inappropriate conduct. conduct.

          5               12.
                          12.   A few
                                A     daysafter
                                  few days after  this
                                                thi's   incident,
                                                      incident,    on July
                                                                on July     31, 2019,
                                                                        31, 2019,     Ms. Niento
                                                                                  Ms. Niento       told Plaintiff
                                                                                             told Plaintiff duringduring
                                                                                                                   his his

          6          thathe
               shift that hehad
                             hadto to
                                   be be'terminated.  Ms. Niento
                                      terminated. Ms. Niento      explained
                                                             explained        that Plaintiff
                                                                       that Plaintiff had anhad   an altercation
                                                                                             altercation          in the past
                                                                                                         in the past

          7    with aa different
                       differentemployee
                                 employeeandand
                                             thatthat he displayed
                                                  he displayed       a history
                                                               a history       of abeing
                                                                         of being         a difficult
                                                                                    difficult         employee.
                                                                                              employee.

          8               13.
                          13.   Even  though
                                Even though   the
                                            the   other
                                                other    altercation
                                                      altercation that that occurred
                                                                       occurred      was years
                                                                                was three threeprior
                                                                                                years  prior
                                                                                                     and     and wholly
                                                                                                         wholly

          9    unrelated
               unrelated totothe
                               thecurrent
                                    curreent  incident,
                                          incident,     Plaintiff
                                                    Plaintiff was was abruptly
                                                                  abruptly      terminated.
                                                                           terminated.

        10
        10                                             FIRST CAUSE
                                                       ~IRST CAUSEOF
                                                                   OFACTION
                                                                      ACTION
        11
        11                                                      RETALIATION
                                                                RETALIATION
                                          r
        12                                                       Gov't Code
                                                           (Cal. Gov't Code§ § 12940(h))
                                                                             12940(h))
        13
        13                                                  (AgainstAll
                                                            (Against All Defendants)
                                                                         Defendants)
        14
        14              14.
                        14.     Plaintiff  incorporates
                                Plaintiff incorporates thethe  preceding
                                                            preceding     paragraphs
                                                                      paragraphs of thisofComplaint
                                                                                           this Complaint   as ifalleged
                                                                                                    as if fully   fully alleged

        15
        15    I herein.
                herein.

        16
        16              15.
                        15.     At all times
                                        timesmentioned
                                              mentioned  herein,
                                                       herein, the the California
                                                                    California Fair Fair Employment
                                                                                    Employment      and Housing
                                                                                               and Housing Act Act

        17
        17     (FEHA)  (Cal.Gov't
               (FEHA) (Cal.  Gov'tCode
                                   Code   § 12900;
                                       § 12900;     et seq.)
                                                et seq.)     was
                                                         was in fullinforce
                                                                        full force and effect
                                                                              and effect       andbinding
                                                                                         and fully fully binding
                                                                                                           upon upon

        18
        18     Defendants.Specifically,
               Defendants. Specifically,   section
                                        section    12940(h)
                                                12940(h)     makes
                                                         makes        it an unlawful
                                                               it an unlawful        employment
                                                                               employment practicepractice
                                                                                                   for an for an

        19
        19     employer
               employer totodiscriminate
                             discriminate   against
                                         against any any person
                                                     person      because
                                                            because        the has
                                                                    the person person has opposed
                                                                                   opposed           any practices
                                                                                           any practices

        20
        20     forbiddenunder
               forbidden underthis
                                this part.
                                   part.

        21
        21              16.
                        16.     Plaintiff informed
                                Plaintiff  informedDefendants
                                                    Defendants   of what
                                                              of what    he perceived
                                                                      he perceived to beto be harassment
                                                                                         harassment and and
                                                       ,
        22     discriminationon
               discrimination onthe
                                  the basis
                                    basis    of his
                                          of his    gender
                                                 gender     identity.
                                                        identity.

        23
        23              17.
                        17.     As aadirect,
                                      direct,foreseeable
                                               foreseeable
                                                         andand  proximate
                                                             proximate resultresult of Defendants'
                                                                              of Defendants'       unlawful
                                                                                             unlawful actions,actions,

        24
        24    IPlaintiff
               Plaintiffhas
                         hassuffered
                              suffered  substantial
                                     substantial    emotional
                                                 emotional       distress,
                                                           distress,       humiliation,
                                                                     humiliation, shame shame and embarrassment,
                                                                                        and embarrassment, all to all to

        25
        25     the Plaintiffs
               the Plaintiffsdamage
                              damageandand  in amount
                                        in an  an amount
                                                      to betoproven
                                                               be proven   at trial.
                                                                    at trial.

        26
        26              18.
                        18.     Defendants   committed
                                Defendants committed thethe
                                                         actsacts herein
                                                              herein      despicably,
                                                                     despicably,       maliciously,
                                                                                 maliciously,       fraudulently
                                                                                              fraudulently and and

        27
        27     oppressively,  withthethe
               oppressively, with        wrongful
                                       wrongful    iritention
                                                intention      of.injuring
                                                           of injuring     Plaintiff,
                                                                       Plaintiff, fromfrom  an improper
                                                                                        an improper      andmotive
                                                                                                    and evil evil motive

        28
        28     amounting
               amounting totomalice,
                              malice,andand  in conscious
                                         in conscious      disregard
                                                      disregard of the of the and
                                                                       rights rights andof
                                                                                  safety safety of Plaintiff
                                                                                           Plaintiff         and others.
                                                                                                     and others.

                                                                       93
                                                                  COMPLAINT
             u 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 6 of 15 Page ID #:23
           Case
GocuSign Envelope
CocoSign Envelope ID:
                  ID: EB4A42E5-0B37-4D14-BC1 B-F591 D3AFA01 1
                      EB4A42E5-0637-4014-BC1B-F591D3AFA011




          11    Plaintiff is thus
                             thus entitled
                                  entitledtotorecover
                                               recoverpunitive
                                                       punitivedamages
                                                                damagesfrom
                                                                        fromDefendants
                                                                             Defendantsin
                                                                                        inan
                                                                                           an amount
                                                                                              amount according
                                                                                                     according to
          2     proof
                proof.
          3     ///
          4                                                SECOND CAUSE
                                                           SECOND CAUSEOF
                                                                        OF ACTION
                                                                           ACTION
          5                                         FAILURE TO PREVENT
                                                               PREVENT RETALIATION
                                                                       RETALIATION
          6                                                     (Gov't Code § 12940(k))
                                                                              12940(k))
          7                                                              All Defendants)
                                                                (Against All Defendants)
          8              34.
                         34.      Plaintiff  incorporatesthe
                                  Plaintiff incorporates  thepreceding
                                                             precedingparagraphs
                                                                       paragraphsof
                                                                                  ofthis
                                                                                     this Complaint
                                                                                          Complaint as if fully

          9     alleged herein.

        10               35.
                         35.  At all
                                 all times
                                      times mentioned
                                            mentionedherein,
                                                        herein,the
                                                                theCalifornia
                                                                    CaliforniaFair
                                                                                FairEmployment
                                                                                     Employment andand Housing
                                                                                                       Housing Act
                                                 ~
        11      (FEHA) (Cal. Gov't Code
                                     Code §§ 12900,
                                             12900, et seq.) was
                                                             was in
                                                                  in full
                                                                     fullforce
                                                                          forceand
                                                                                and effect
                                                                                    effect and
                                                                                           and fully binding upon
                                                   '                                                     i
        12
        12      Defendants. Specifically,
                Defendants. Specifically,section
                                           section12940(k)
                                                   12940(k)makes
                                                             makesititananunlawful
                                                                           unlawfulemployment
                                                                                     employment practice
                                                                                                  practice for an

        13      employer failto
                employer fail totake
                                 takeall
                                      allreasonable
                                          reasonablesteps
                                                     stepsnecessary
                                                           necessarytotoprevent
                                                                         preventdiscrimination
                                                                                 discrimination and
                                                                                                and harassment
                                                                                                    harassment

        14      from occurring.

        15               36.
                         36.      Plaintiff reported
                                  Plaintiff  reportedto
                                                      toDefendants
                                                        Defendantsthe
                                                                   theharassment
                                                                       harassmenthe
                                                                                  hewas
                                                                                    was experiencing
                                                                                        experiencing at work.

        16      Shortly thereafter,
                         thereafter,Defendants
                                    Defendantsretaliated
                                               retaliatedagainst
                                                          againstPlaintiff
                                                                  Plaintiffby
                                                                            byimmediately
                                                                               immediately terminating
                                                                                            terminating his

        17      employment, with no
                                 no other
                                    other basis
                                          basis for the termination.

        18               37.
                         37.      Defendantsat
                                  Defendants atall
                                                allrelevant
                                                    relevanttimes
                                                             timesalleged
                                                                   allegedherein
                                                                           hereinfailed
                                                                                  failedto
                                                                                         totake
                                                                                            take any
                                                                                                 any steps
                                                                                                     steps to
                                                                                                           to prevent
                                                                                                              prevent

        19      adverse employment'
                        employment'actions
                                    actionsagainst
                                            againstPlaintiff
                                                    Plaintiffafter
                                                              afterhehereported
                                                                        reportedwhat
                                                                                 whathe
                                                                                      hebelieved
                                                                                         believed to
                                                                                                   to be
                                                                                                      be unlawful
                                                                                                         unlawful

        20      harassment.

        21               38.
                         38.      Defendants werenot
                                  Defendants were notonly
                                                     onlyaware
                                                          awareof
                                                                ofthe
                                                                   theretaliatory
                                                                       retaliatoryconduct
                                                                                   conduct by
                                                                                           by their
                                                                                               their agents,
                                                                                                     agents, but
                                                                                                             but also
                                                                                                                 also

        22
        22                   retaliatory termination
                ratified the retaliatory  termination of Plaintiff.

        23               39.
                         39.           direct, foreseeable
                                  As a direct,  foreseeableand
                                                           andproximate
                                                               proximateresult
                                                                         resultof
                                                                                ofDefendants'
                                                                                  Defendants' unlawful
                                                                                              unlawful actions,

        24                has suffered
                Plaintiff has sufferedsubstantial
                                       substantialemotional
                                                   emotionaldistress,
                                                             distress,humiliation,
                                                                       humiliation,shame
                                                                                    shameand
                                                                                          and embarrassment,
                                                                                              embarrassment, all

        25      to the Plaintiffs damage
                                  damageand
                                         and in
                                              in an
                                                 an amount
                                                    amount to
                                                           to be
                                                              be proven
                                                                 proven at
                                                                        at trial.
                                                                           trial.

        26               40.
                         40.      Defendants committedthe
                                  Defendants committed theacts
                                                           actsherein
                                                                hereindespicably,
                                                                       despicably,maliciously,
                                                                                  maliciously, fraudulently
                                                                                               fraudulently and

        27      oppressively, withthe
                oppressively, with thewrongful
                                       wrongful intention
                                           , intention     ofinjuring
                                                        , of  injuringPlaintiff,
                                                                       Plaintiff,from
                                                                                  froman
                                                                                       animproper
                                                                                          improper and
                                                                                                   and evil
                                                                                                       evil motive
                                                                                                            motive

        28      amounting to
                           to malice,
                              malice,and
                                      andininconscious
                                              consciousdisregard
                                                        disregardofofthe
                                                                      therights
                                                                          rightsand
                                                                                 andsafety
                                                                                     safetyof
                                                                                           of Plaintiff
                                                                                              Plaintiff and
                                                                                                        and others.

                                                                       4
                                                                   COMPLAINT
             u 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 7 of 15 Page ID #:24
           Case
CocuSign  Envelope
docuSign envelope ID:ID: EB4A42E5-0B37-4014-BC1B-F591D3AFA011
                      EB4A42E5-OB37-4D14-BC1B-F591D3AFA011




          1                  thus entitled
                Plaintiff is thus entitledtotorecover
                                               recoverpunitive
                                                       punitivedamages
                                                                damagesfrom
                                                                        fromDefendants
                                                                             Defendantsin
                                                                                        inan
                                                                                           anamount
                                                                                              amount according to
          2 proof.
          2  proof.
          3                                                     THIRD CAUSE OF ACTION
          4                            INTENTIONAL INFLICTION
                                       INTENTIONAL  INFLICTIONOF
                                                              OFEMOTIONAL
                                                                 EMOTIONAL DISTRESS
                                                                           DISTRESS

          5                                                         (Against All Defendants)
          6
          6               41.     Plaintiff  incorporatesthe
                                  Plaintiff incorporates  thepreceding
                                                              precedingparagraphs
                                                                        paragraphsof
                                                                                   ofthis
                                                                                      thisComplaint
                                                                                          Complaint as
                                                                                                    as if fully alleged

          7     herein.

          88              42.     The conduct
                                      conduct of
                                              ofDefendants'
                                                 Defendants'management
                                                            managementemployees
                                                                       employeesas
                                                                                 asset
                                                                                    setforth
                                                                                        forth above
                                                                                              above was so
          99    extreme and outrageous
                extreme and outrageousthat
                                       thatititexceeded
                                                exceededthe
                                                         theboundaries
                                                             boundariesofofhuman
                                                                            humandecency
                                                                                  decencyand
                                                                                          andwas
                                                                                             was beyond
                                                                                                 beyond pale
                                                                                                        pale of

        10      conduct tolerated
                        tolerated in
                                  inaa.civilized
                                        civilizedsociety.
                                                  society.This
                                                           Thisconduct
                                                                conductwas
                                                                        wasintended
                                                                            intendedtotocause
                                                                                         causesevere
                                                                                               severe emotional
                                                                                                      emotional

        11               or was
                distress or was done
                                doneininreckless
                                         recklessdisregard
                                                  disregardofofthe
                                                                theprobability
                                                                    probabilityof
                                                                                ofcausing
                                                                                   causingsevere
                                                                                           severeemotional
                                                                                                  emotional distress.

        12                43.    As an actual and
                                    an actual and proximate
                                                  proximateresult
                                                            resultof
                                                                   ofDefendants
                                                                     Defendants `wrongful
                                                                                 `wrongfulconduct,
                                                                                          conduct, Plaintiff
                                                                                                   Plaintiff has

        13      suffered and
                         and continues
                             continuestotosuffer
                                           suffersevere
                                                  severeand
                                                         andcontinuous
                                                             continuoushumiliation,
                                                                        humiliation,emotional
                                                                                     emotional distress
                                                                                               distress and

        14      physical and
                         and mental
                             mentalpain
                                    painand
                                         andangui0i,
                                             angui$h,all
                                                      alltotohis
                                                              hisdamage
                                                                  damageininan
                                                                             anamount
                                                                                amountaccording
                                                                                       accordingto
                                                                                                 to proof
                                                                                                    proof at trial.

        15                44.    Defendants committedthe
                                 Defendants committed theacts
                                                          actsalleged
                                                               allegedherein
                                                                       hereinmaliciously,
                                                                             maliciously,fraudulently
                                                                                          fraudulently and

        16      oppressively, with
                oppressively, withthe
                                   thewrongful
                                      wrongfulintention
                                               intentionofofinjuring
                                                             injuringPlaintiff,
                                                                      Plaintiff,and
                                                                                 andacted
                                                                                     actedwith
                                                                                          withan
                                                                                               an improper
                                                                                                   improper and evil

        17             amounting totomalice
                motive amounting     maliceand
                                            andininconscious
                                                    consciousdisregard
                                                              disregardofofPlaintiff
                                                                            Plaintiffssrights.
                                                                                        rights.Because
                                                                                               Because the
                                                                                                        the acts taken
                                                                                                                 taken

        18      toward Plaintiff
                       Plaintiff were
                                 werecarried
                                      carriedout
                                              outby
                                                  byDefendants
                                                     Defendantsacting
                                                                actingininaadeliberate,
                                                                             deliberate,cold,
                                                                                         cold,callous
                                                                                               callous and
                                                                                                       and intentional

        19      manner in
                manner in order
                          order to
                                 to injure
                                     injureand
                                            anddamage
                                                damagePlaintiff,
                                                       Plaintiff,he
                                                                  heisisentitled
                                                                         entitledtotorecover
                                                                                      recoverpunitive
                                                                                              punitive dam,ages
                                                                                                       damages from

        20      Defendants in an amount according to proof.
                                                     proof.
                                                                ,



        21                                                 FOURTH CAUSE
                                                                  CAUSE OF ACTION
        22                       WRONGFUL TERNIINATIONIN
                                 WRONGFUL TERMINATION  INVIOLATION
                                                          VIOLATIONOF
                                                                   OFPUBLIC
                                                                      PUBLIC POLICY
                                                                             POLICY

        23                                                          (Against All Defendants)

        24                45.    Plaintiff  incorporatesthe
                                 Plaintiff incorporates  thepreceding
                                                             precedingparagraphs
                                                                       paragraphsof
                                                                                  ofthis
                                                                                     thisComplaint
                                                                                         Complaint as
                                                                                                   as if
                                                                                                      if fully alleged

        25      herein.

        26                46.    Defendants terminated
                                 Defendants  terminatedPlaintiff's
                                                        Plaintiff's employment
                                                                    employmentin
                                                                               inviolation
                                                                                 violation of
                                                                                           of important
                                                                                              important and

        27      well-established publicpolicies,
                well-established public policies,as
                                                  asset
                                                     setforth
                                                         forthininvarious
                                                                   variousstate
                                                                           statestatutes
                                                                                 statutesand
                                                                                          andConstitutional
                                                                                             Constitutional

        28      provisions including,
                           including,but
                                      butnot
                                          notlimited
                                              limitedto,
                                                      to,FEHA
                                                          FEHAand
                                                               andthe
                                                                   theCalifornia
                                                                       CaliforniaGovernment
                                                                                 Government Code.
                                                                                            Code.

                                                                            5
                                                                       COIVIPLAINT
                                                                       COMPLAINT
          Case
            II 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 8 of 15 Page ID #:25
                                 1

CiocuSign gnvelopeID:
OocuSign Bnvelope      EB4A42E5-0B37-4014-BC1B-F591D3AFA011
                   ID:E84A42E5-OB37-4D14-BC1B-F591D3AFA011




          1             47.
                        47.     As
                                As aaproximate
                                      proximate  result
                                               result    of the
                                                      of the    conduct
                                                             conduct     of Defendants,
                                                                     of Defendants,       Plaintiff
                                                                                    Plaintiff       suffered
                                                                                              suffered       and will
                                                                                                       and will

          2    continue
               continue totosuffer
                              suffer damages
                                   damages      in terms
                                           in terms  of lostofwages,
                                                               lost wages,  lost bonuses,
                                                                     lost bonuses,         lost and
                                                                                   lost benefits benefits
                                                                                                    otherand other pecuniary
                                                                                                          pecuniary

          3    loss  according
               loss according to to proof.
                                 proof.    Plaintiff
                                        Plaintiff hashas
                                                     also also suffered
                                                          suffered      andcontinue
                                                                   and will will continue  to physical
                                                                                    to suffer suffer physical
                                                                                                       and    and

          4    emotional   injuries,
               emotional injuries,,   including
                                    including    nervousness,
                                              nervousness,     humiliation,
                                                           humiliation,      depression,
                                                                        depression,       anguish,
                                                                                    anguish,        embarrassment,
                                                                                             embarrassment,

          5    fright, shock,pain,
               fright, shock, pain,  discomfort,
                                   discomfort,     fatigue
                                               fatigue  and and anxiety.
                                                            anxiety.      The amount
                                                                     The amount       of Plaintiff
                                                                                of Plaintiffs      s damages
                                                                                              damages  will be will be

          6    Iascertained
                 ascertainedatat trial.
                              trial.

          7             48.
                        48.        committingthe
                                In committing theforegoing
                                                   foregoing  acts,
                                                           acts,    Defendants
                                                                 Defendants have have been of
                                                                                 been guilty guilty of oppression,
                                                                                               oppression,  fraud fraud

          8    and/or  maliceunder
               and/or malice   under California
                                   California    Civil'Code
                                              Civil          section
                                                    Code section 3294,3294,  thereby
                                                                       thereby        entitling
                                                                               entitling        Plaintiff
                                                                                         Plaintiff        to punitive
                                                                                                   to punitive

          9    damages
               damages inin a sum
                          a sum    appropriate
                                appropriate      to punish
                                            to punish      and an
                                                      and make make  an example
                                                                  example         out of Defendants.
                                                                          out of Defendants.

        10
        10              49.
                        49.     Plaintiff  hasbeen
                                Plaintiff has  been  generally
                                                   generally    damaged
                                                             damaged in an in an amount
                                                                           amount  withinwithin the jurisdictional
                                                                                         the jurisdictional        limits of
                                                                                                            limits of

        11
        11     Ithis
                 thisCourt.
                     Court.           I




        12
        12                                                    FIFTH CAUSE
                                                              FIFTH CAUSE OF
                                                                          OF ACTION
                                                                             ACTION
        13
        13                                             UNFAIR BUSINESS PRACTICES
                                                       UNFAIR
        14
        14                                           (Cal. Bus. &            § 17200-17208)
                                                                & Prof. Code §

        15
        15                                                              All Defendants)
                                                               (Against All

        16
        16              50.
                        50.     Plaintiff  incorporates
                                Plaintiff incorporates thethe preceding
                                                           preceding     paragraphs
                                                                     paragraphs of thisofComplaint
                                                                                          this Complaint   as ifalleged
                                                                                                   as if fully    fully alleged
        17 Iherein.
        17   herein.

        18
        18              51.
                        51.     The  foregoingconduct
                                The foregoing   conduct  as alleged
                                                      as alleged      incomplaint
                                                                 in this this complaint violates
                                                                                  violates       the California
                                                                                           the California Unfair Unfair

        19
        19     Competition  Law("UCL")
               Competition Law   ("UCL")(Cal.
                                          (Cal. Bus.
                                              Bus.   & Prof.
                                                   & Prof.   Code
                                                           Code     § 17200
                                                                § 17200      et seq).
                                                                        et seq).       Section
                                                                                 Section 17200 17200  prohibits
                                                                                               prohibits unfair unfair

        20
        20     competition  byprohibiting,
               competition by  prohibiting,inter
                                             inter alia,
                                                 alia,     unlawful or
                                                       any unlawful
                                                         any         orunfair
                                                                        unfairbusiness
                                                                               businessactsacts or practices.
                                                                                            or practices.     Throughout
                                                                                                          Throughout

        21
        21     the course
               the  courseofof Plaintiff
                            Plaintiff    s employment,
                                      s employment,     Defendants
                                                    Defendants     committed
                                                               committed acts ofacts of competition,
                                                                                unfair   unfair competition, as defined
                                                                                                     as defined

        22
        22     by the
                   theUCL,
                       UCL,bybyamong
                                among   other
                                     other     things,
                                           things,     engaging
                                                   engaging in thein theand
                                                                   acts   acts and practices
                                                                            practices         described
                                                                                      described           in this complaint,
                                                                                                in this complaint,

        23
        23     including  butnot
               including but  notlimited
                                   limited
                                         to to retaliating
                                            retaliating    against
                                                        against     himtheonbasis
                                                                him on       the of
                                                                                  basis of reporting
                                                                                    reporting gendergender  harassment.
                                                                                                     harassment.

        24
        24              52.
                        52.     Defendants'  course
                                Defendants' course    of conduct,
                                                   of conduct, acts acts and practices
                                                                    and practices        in violation
                                                                                  in violation        of the California
                                                                                               of the California

        25
        25     laws mentioned
               laws mentioned in in
                                 thethe above
                                     above     paragraph
                                           paragraph       constitute
                                                     constitute        a separate
                                                                a separate         and independent
                                                                           and independent           violation
                                                                                           violation of the    of the

        26
        26     UCL. Defendants'
                    Defendants'   conduct
                                conduct    described
                                        described      herein
                                                  herein       violates
                                                         violates        the or
                                                                  the policy policy
                                                                                spiritorofspirit
                                                                                           suchof  such
                                                                                                 laws or laws or otherwise
                                                                                                         otherwise

        27
        27     significantly  threatens
               significantly threatens or or harms
                                          harms    competition.
                                                competition.

        28
        28              53.
                        53.     Pla'intiff seeks
                                Plaintiff seeks   disgorgement
                                                disgorgement      in amount
                                                             in the   the amount
                                                                            of theofrespective
                                                                                      the respective
                                                                                               unpaid unpaid wages
                                                                                                      wages and     and equity
                                                                                                                equity

                                                                       6
                                                                  COMPLAINT
           Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 9 of 15 Page ID #:26
              ii

liocuSign
OocuSign Envelope
          Envelope ID:
                    ID: EB4A42E5-0B37-4D14-BC1B-F591D3AFA011
                        EB4A42E5-0B37-4D14-BC1B-F591D3AFA011




                 i                                                                                       4
            1        and such other
                              other legal
                                    legaland
                                          andequitable,relief
                                              equitable,relieffrom
                                                               fromDefendants
                                                                    Defendantsunlawful
                                                                               unlawfuland
                                                                                        andwillful
                                                                                           willfulconduct
                                                                                                   conduct as  the Court
                                                                                                           as the  Court
            2        deems just and proper.                                                                           I
            3                                                          FOR RELIEF
                                                                PRAYER FOR RELIEF'
            4               WHEREFORE,  Plaintiffprays
                            WHEREFORE, Plaintiff  praysfor
                                                        forrelief
                                                            reliefand
                                                                   andjudgment
                                                                       judgmentagainst
                                                                                againstDefendants as follows:
                                                                                       Defendants as follows:
            5                      compensatorydamages,
                            A. For compensatory damages,including
                                                         includingbut
                                                                   butnot
                                                                       notlimited
                                                                           limitedto,
                                                                                   to,lost
                                                                                       lost back
                                                                                            back pay,
                                                                                                 pay, plus
                                                                                                      plus interest,

            6                         fringebenefits
                                lost, fringe
                                lost         benefitsand,future
                                                      and,futurelost
                                                                 lostearnings
                                                                      earningsand
                                                                               andfringe
                                                                                   fringebenefits,
                                                                                          benefits, lost
                                                                                                     lost equity,
                                                                                                          equity, damages

            7                       emotional distress
                                for emotional distressand
                                                       andpain
                                                          pain and
                                                               andsuffering,
                                                                   suffering,according
                                                                              according to
                                                                                         to proof;
                                                                                            proof;

            8                      general and
                            B. For general andspecial
                                               specialdamages
                                                       damagesto
                                                               tocompensate
                                                                  compensatePlaintiff
                                                                             Plaintifffor
                                                                                       for any
                                                                                           any medical
                                                                                               medical

            9                   expenses and
                                expenses and suffering;

           10
           101
                            C.     punitive damages,
                            C. For punitive damages,as
                                                     as allowed
                                                        allowed by,
                                                                by,law,
                                                                    law,that
                                                                         thatwill
                                                                              willsufficiently
                                                                                   sufficiently punish,
                                                                                                punish, make

           11
           1
                                   example of,
                                an example of, and
                                               and deter
                                                   deter future
                                                         future conduct
                                                                conduct by
                                                                        by Defendants;
                                                                           Defendants;

           12                      restitution and/or
                            D. For restitution and/or disgorgement;
                                                      disgorgement;
           13                         award of
                            E. For an award of costs
                                               costs of
                                                     of suit
                                                         suit and
                                                              and reasonable
                                                                   reasonableattorneys'
                                                                              attorneys' fees;
                                                                                         fees;

           14               F. For an award
                                      award of
                                            of pre
                                               prejudgment
                                                   judgment and
                                                            and post
                                                                post judgment
                                                                      judgment interest;
                                                                               interest;

           15               G. For such
                            G.     such other
                                        other
                                         ,
                                              and further
                                              and further relief as the Cou
                                                                        Court       just and proper.
                                                                           rt deems just

           16                                            DIEMANDFOR
                                                         DEMAND  FORJURY
                                                                     JURY TRIAL
                                                                          TRIAL

           17                         hereby demands
                            Plaintiff hereby demands aa jury
                                                         jury trial
                                                               trial on
                                                                     on all
                                                                        all issues
                                                                            issues so
                                                                                   so triable.
                                                                                       triable.

           18                                            ,                                                            I

           19 Dated: July 28,
                          28, 2020
                              2020                                   SETAREH LAW GROUP
                                                                     SETAREH LAW GROUP

           20
                                                                          DocuSigned
                                                                          DocuSlgned by:
                                                                                     by:
           21
                                                                        OkAisi ~. ~~lANC~W
                                                                                   sattnik
           22
                                                                     SHAUN SETAREH
           23                                                        WILLIAM PAO
                                                                     JOSE PATINO
           24                                                        Attorney for
                                                                              for Plaintiff
                                                                                  Plaintiff
                                                                     KENNETH      PRESIDENT
                                                                     KENNETH PRESIDENT
           25
           26
           27
           28


                                                                        7
                                                                        7
          Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 10 of 15 Page ID #:27
GocuSign Envelope ID: E64A42E5-OB37-4D14-BC113-F591D3AFA011
GocuSign              EB4A42E5-0B37-4D14-BC1B-F591D3AFA011




                                                              EXHIBIT
                                                              EXHIBIT A
         Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 11 of 15 Page ID #:28
DocuSign Envelope ID: EB4A42E5-0B37-4D14-BC1B-F591D3AFA011
LocuSign


                     STATE OF -CALIFORNIA
                                        -- 1I Business,
                                              Business
                                               .      ,Coniumer               Housing Agency
                                                        Consumer Services and Housina Agencv                       NEWSOM. GOVERNOR
                                                                                                             GAVIN NEWSOM,

                     DEPARTMENT OF
                     DEPARTMENT OFFAIR
                                   FAIR EMPLOYMENT
                                        EMPLOYMENT &
                                                   $cHOUSING
                                                     HOUSING                                                     KEvw
                                                                                                                 KEVINKISH
                                                                                                                      KISH,, DIRECTOR
     i~,V R►~ Q ~'   2218 Kausen Drive, Suite
                                          Suite100100IIElk
                                                        Elk Grove
                                                            Grove II CA
                                                                     CA I195758
                                                                          95758
                     (800) 884-1684
                            884-1684 (Voice)
                                      (Vcice)I I(800)
                                               (800) 700-2320
                                                      700-2320 (TTY)
                                                                 (TTY) ii California's
                                                                          Califomia's Relay Service
                                                                                            Service at
                                                                                                    at 711
                                                                                                       711
                     http://www.dfeh.ca.gov I Email:   contact.centeradfeh.ca.gov
                                               Email: contact.center(rDdfeh.ca.gov



            July 21, 2020

            Shaun Setareh
            315 South Beverly Drive,
                                 Drive, Suite
                                        Suite 315, Suite 315
            Beverly Hills, California
                           California 90212
                                      90212

            RE:      Notice to Complainant's Attorney
                                                 Attorney
                     DFEH Matter Number:
                                   N.umber:202007-10743121
                                             202007-10743121
                     Right to Sue:
                              Sue: President
                                   President // WALGREEN
                                                WALGREEN CO. et
                                                             et al.

            Dear Shaun Setareh:

            Attached is
                      is aa copy
                            copyofofyour
                                     yourcomplaint
                                          complaintof
                                                    ofdiscrimination
                                                       discriminationfiled
                                                                       filedwith
                                                                             withthe
                                                                                  theDepartment
                                                                                      Department of of
            Fair Employment
            Fair Employmentand   andHousing
                                     Housing(DFEH)
                                              (DFEH)pursuant
                                                       pursuanttotothe
                                                                    theCalifornia
                                                                        California Fair
                                                                                    Fair Employment
                                                                                         Employment
            and Housing
                 Housing Act,
                            Act',Government
                                 GovernmentCode
                                              Codesection
                                                    section12900
                                                             12900etetseq.
                                                                        seq.Also
                                                                             Alsoattached
                                                                                   attachedis
                                                                                            is aa copy
                                                                                                  copy of
                                                                                                       of
            your Notice ofof Case Closure, and
                                            and Right
                                                Right to Sue.

            Pursuant to Government
                           Government Code  Codesection
                                                     section 12962,
                                                              12962,DFEH  DFEHwill
                                                                                 willnot
                                                                                      not serve
                                                                                          serve these
                                                                                                  these
            documents
            documents on  on the
                              the employer.
                                   employer.You   You must
                                                        must serve the the complaint
                                                                            complaint separately, to all named
            respondents.
            respondents. Please
                            Pleaserefer
                                     refertotothe
                                                theattached
                                                     attachedNotice
                                                               NoticeofofCaseCaseClosure
                                                                                   Closureand
                                                                                            andRight
                                                                                                  Right to
                                                                                                         to Sue
                                                                                                            Sue for
            informationregarding
            information  regardingfiling
                                      filinga aprivate
                                                 privatelawsuit
                                                          lawsuitininthe
                                                                       theState
                                                                           Stateof
                                                                                ofCalifornia.
                                                                                    California. AAcourtesy
                                                                                                   courtesy
            "Notice of Filing
                       Filing of
                               of Discrimination
                                  DiscriminationComplaint"
                                                      Complaint"isisattached
                                                                        attachedfor
                                                                                 foryour
                                                                                     your convenience.
                                                                                           convenience.

            Be advised
               advised that
                        that the
                              theDFEH
                                   DFEHdoes
                                          doesnot
                                                notreview
                                                    reviewor
                                                           oredit
                                                              editthe
                                                                   thecomplaint
                                                                       complaintform
                                                                                 form to
                                                                                       to ensure
                                                                                          ensure that
                                                                                                 that it
            meets procedural or or statutory
                                   statutory requirements.

            Sincerely,


            Department of Fair Employment
                               Employment and Housing
            Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 12 of 15 Page ID #:29
U~ocuSign
DocuSign  Envelope
         Envelope     EB4A42E5-0B37-4D14-BC1B-F591D3AFA011
                  ID:ID: EB4A42E5-OB37-4D14-BC1B-F591D3AFA011


            ✓ ' ~~?:~,   STATE OF CALIFORNIA    Business Consumer Services and Housing Agency
                                  CALIFORNIAI IBusiness,                               Agencv                  GAVIN NEWSOM. GOVERNOR

       te                DEPARTMENT
                         DEPARTMENTOF  FAIREMPLOYMENT
                                    OFFAIR  EMPLOYMENT&&HOUSING
                                                         HOUSING                                                   KEVIN KISH, DIRECTOR
                                                                                                                   KEVIN KISH, DIRECTOR
      qN,t-!k,kl - v     2218 Kausen
                         2218 KausenDrive,
                                     Drive,Suite
                                            Suite100 I Elk
                                                   100     Grove
                                                        1 Elk    I CAI ICA
                                                              Grove      95758
                                                                           195758
       \'"'P_0- if/      (800) 884-1684
                                884-1684 (Voice)
                                          (Voice)I I(800)
                                                   (800) 700-2320
                                                          700-2320 (TTY) Ii California's
                                                                            Califomia's Relay Service
                                                                                              Service at
                                                                                                      at 711
                                                                                                         711
                         htto://www.dfeh.ca.crov I Email:
                         http://www.dfeh.ca.gov    Email: contact.centerOdfeh.camov
                                                          contact.center(a)dfeh.ca.gov



                July 21, 2020

                RE:              of Filing
                         Notice of  Filing of
                                           of Discrimination
                                              Discrimination Complaint
                                        Number: 202007-10743121
                         DFEH Matter Number;     202007-10743121
                         Right to Sue:
                                  Sue: President    wALGREEN CO. et al.
                                        PresidentI/ WALGREEN

                To AII
                   All Respondent(s):

                Enclosedisisa acopy
                Enclosed          copyof aofcomplaint
                                             a complaint    of discrimination
                                                        of discrimination          thatbeen
                                                                             that has    has filed
                                                                                             beenwith
                                                                                                    filedthe
                                                                                                           with the
                Department of of Fair
                                 FairEmployment
                                       Employmentand        Housing(DFEH)
                                                       andHousing      (DFEH)ininaccordance
                                                                                    accordancewithwith Government
                                                                                                        Government
                Code section
                      section 12960.
                                12960.ThisT,hisconstitutes
                                                constitutesservice
                                                              serviceofofthe   complaintpursuant
                                                                           thecomplaint   pursuantto to Government
                                                                                                         Government
                Codesection
                Code   section    12962.
                               12962.   TheThe    complainant
                                              complainant          has requested
                                                             has requested             an authorization
                                                                                an authorization   to file a to file a lawsuit.
                                                                                                             lawsuit.
                     case is
                This case  is not
                              not being    investigatedby
                                   beinginvestigated      byDFEH
                                                              DFEHandandisisbeing    closedimmediately.
                                                                               beingclosed    immediately.A   A copy
                                                                                                                copy of
                                                                                                                      of
                    Notice of
                the Notice  of Case
                               Case Closure
                                      Closureand andRight
                                                      RighttotoSue
                                                                Sueisisenclosed
                                                                         enclosedfor    your records.
                                                                                    for your

                                  the attached
                              to the
                Please refer to       attachedcomplaint
                                               complaintfor
                                                         foraalist       allrespondent(s)
                                                                listofofall  respondent(s) and
                                                                                           and their
                                                                                                their contact
                                                                                                      contact
                information.

                No response to DFEH
                               DFEH is   requested or required.
                                     is requested

                Sincerely,


                           of Fair
                Department of
                Department    Fair Employment
                                   Employment and ,Housing
                                              and ,Housing
              Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 13 of 15 Page ID #:30
pocuSign Envelope
DocuSign EnvelopeID:
                  ID:EB4A42E5-0B37-4014-BC1B-F591D3AFA011
                      EB4A42E5-037-014-BC1B-F591D3AFA011

               A
          .! - ,ti~    STATE OF CALIFORNIA
                                CALIFORNIAIIBusiness.
                                            Business,Consumer
                                                      Consumer Services
                                                               Services and Housing
                                                                            Housina Agency
                                                                                    Agencv                          NEWSOM. GOVERNOR
                                                                                                              GAVIN NEVVSOM,
      r %       \'
     t!fril    60~~~
                  /1   DEPARTMENT
                       DEPARTMENTOF
                                  OFFAIR
                                     FAIREMPLOYMENT
                                         EMPLOYMENT&& HOUSING
                                                      HOUSING                                                     KEVIN
                                                                                                                  KEVIN KISH
                                                                                                                        KISH,, DIRECTOR
                       2218 Kausen Drive,
                                     Drive, Suite 100
                                                   100 I1Elk
                                                          EIkarove
                                                             Gtove II CAI
                                                                      CA I 95758
                       (800) 884-1684 (Voice)
                                       (Voice) I 1(800)  700-2320 (TTY)
                                                 (800) 700-2320   (TTY)IiCalifornia's
                                                                            Califomia'sRelay
                                                                                       Relay Service
                                                                                             Service at
                                                                                                     at 711
                                                                                                        711
        `tiqe;_s'
               r/      htto://www.dfeh.ca.gov I Email:
                       http://www.dfeh.ca.00vl           contact.centeradfeh.ca.qov
                                                 Email: contact.centerCrDdfeh.ca.gov



               July 21, 2020

               Kenneth President
               227 E 55th St
               Long Beach, California'
                           California 90805
                                       90805

               RE:     Notice of  Case Closure
                               of Case            and Right to Sue
                                        Closure and
                       DFEH Matter Number:
                                     Number: 202007-10743121
                                              202007-10743121
                       Right to Sue: President
                                     President // WALGREEN
                                                  WALGREEN CO. et  et al.

               Dear Kenneth President,

               This letter informs
                           informs youyouthat
                                          thatthe  above-referencedcomplaint
                                               theabove-referenced     complaintwas
                                                                                 was filed
                                                                                      filed with
                                                                                            with the
               Department of  of Fair
                                 FairEmployment
                                       EmploymentandandHousing
                                                        Housing(DFEH)
                                                                   (DFEH)has
                                                                           hasbeen
                                                                                beenclosed
                                                                                      closed effective
                                                                                               effective July
                          because an
               21, 2020 because      an immediate Right
                                                    Right to
                                                           to Sue
                                                              Sue notice
                                                                  noticewas
                                                                         was requested.    DFEH will
                                                                             requested. DFEH       will take
                                                                                                        take
               no further action on thethe complaint.
                                           complaint.

                                   your Right
               This letter is also your  Right to
                                                to Sue
                                                   Sue .notice:
                                                        ~notice:According
                                                                   AccordingtotoGovernment
                                                                                 GovernmentCode
                                                                                              Code section
                                                                                                     section
               12965, subdivision    (b),aacivil
                        subdivision (b),    civilaction
                                                  actionmay
                                                          maybe bebrought
                                                                    broughtunder
                                                                            underthe
                                                                                   theprovisions
                                                                                       provisions of
                                                                                                   of the
                                                                                                       the Fair
                                                                                                           Fair
               Employment
               Employment and  and Housing
                                   HousingActActagainst
                                                   againstthe
                                                            theperson,
                                                                 person,employer,    labororganization
                                                                         employer,labor   organization or
               employment
               employment agency
                              agencynamed
                                       namedininthetheabove-referenced
                                                       above-referencedcomplaint.
                                                                             complaint.The  civil action
                                                                                        Thecivil  action must
                                                                                                          must be
                                 year from the date
               filed within one year             date ,of
                                                      of this
                                                          this letter.

               To obtain a federal
                           federal Right- to Sue notice, you
                                   Right'to               you must
                                                               must contact
                                                                    contact the
                                                                              the U.S.
                                                                                  U.S. Equal
                                                                                       Equal Employment
                                                                                              Employment
               Opportunity Commission
                            Commission(EEOC)
                                           (EEOC)to   fileaa com,plaint within 30 days of receipt of
                                                   tofile   complaint  within  30 days  of receipt of this
                                                                                                      this
               DFEH Notice
                     Notice of
                             of Case
                                CaseClosure
                                      Closureor orwithin
                                                   within300
                                                           300days
                                                               daysofofthe  allegeddiscriminatory
                                                                        thealleged  discriminatory act,
               whichever is earlier.

               Sincerely,


               Department of Fair Employment and Housing
           Case
           II   2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 14 of 15 Page ID #:31
[JocuSign P-nvelope
DocuSign            ID: EB4A42E5-0B37-4D14-BC1B-F591D3AFA011
          Snvelope ID:  EB4A42E5-0B37-4D14-BC1 B-F591 D3AFA01 1
           II




          1
          11                                            EMPLOYMENT DISCRIMINATION
                                     COMPLAINT OF EMPLOYMENT           DISCRIMINATION
                                                           STATE OF
                                            BEFORE THE STATE      OF CALIFORNIA
                                                                      CALIFORNIA
          2                        DEPARTMENT
                                   DEPARTMENT OF    OF FAIR
                                                       FAIR EMPLOYMENT
                                                              EMPLOYMENT ANDAND HOUSING
                                                                                HOUSING
                                   Under  the California
                                   Under the  California Fair
                                                         FairEmployment
                                                               Employmentand
                                                                           andHousing
                                                                               Housing Act
                                                                                       Act
          3
                                                (Gov. Code, § 12900
                                                                12900 et
                                                                      et seq.)
                                                                         seq.)
          4
                          of the
            In the Matter of theComplaint
                                 Complaint of
                                           of
          5 Kenneth President                                                  DFEH No. 202007-10743121
          6                                       Comp'lainant,
                                                  Complainant,
          7 VS.
            vs.

          8 WALGREEN CO.
            200 WILMOT RD
          9 DEERFIELD, Illinois 60015
                                60015
        10 Angelica
        10   AngelicaNiento
                     Niento
        11
        1111 ~


        1211
        12                              Respondents

        1
        13
        14II 1.
             1. Respondent
                RespondentWALGREEN
                            WALGREENCO.  CO.isisan
                                                 anemployer
                                                    employer subject
                                                               subject to
                                                                        to suit
                                                                           suit under
                                                                                under the California
        14
          I Fair
             Fair Employment
                  Employment and Housing Act
                             and Housing Act (FEHA)
                                              (FEHA) (Gov.
                                                       (Gov. Code,
                                                              Code, §§ 12900
                                                                       12900 et et seq.).
                                                                                   seq.).
        15
             2. Complainant KennethPresident,
                Complainant Kenneth President, resides
                                                 residesin
                                                         inthe
                                                            theCity  ofLong
                                                                Cityof   Long Beach
                                                                                Beach State
        16 of
        16   of California.
                California.
        17 3.
        17  3. Complainant    allegesthat
                Complainant alleges    thatononororabout
                                                    aboutJuly
                                                          July 31,
                                                               31, 2019,  respondent took
                                                                   2019, respondent       the
                                                                                     took the
        18
        18 following
            followingadverse
                      adverse actions:
                              actions:

        19 Complainant
           Complainant was
                       was discriminated
                           discriminated against
                                         againstbecause
                                                 becauseof
                                                        of complainant's
                                                           complainant's gender
                identity or expression
                            expressionand
                                       andas
                                           asaaresult
                                                resultof
                                                      ofthe
                                                         thediscrimination  was terminated.
                                                             discrimination was  terminated.
        20
        21 Complainant
           Complainantexperienced
                         experiencedretaliation
                                       retaliationbecause
                                                   becausecomplainant
                                                             complainant reported or resisted
        21 any form
               form of
                    ofdiscrimination
                       discriminationoror harassmentand
                                        harassment    andasasaaresult
                                                                resultwas
                                                                      was terminated.
                                                                           terminated.
        22
           Additional Complaint
        23 Additional ComplaintDetails:
                                  Details:Plaintiff
                                           Plaintiffwas
                                                    was employed
                                                         employed with Respondent
           Walgreen Co.
           Walgreen  Co.as
                         as aa customer
                               customer service
                                        service associate
                                                 associate and experienced
                                                                experienced discrimination
                                                                              discrimination
        24 based on gender.
                     gender. When
                              Whenhehereported
                                       reportedthis
                                                 thisdiscrimination
                                                      discriminationto
                                                                     tohis
                                                                        hisfemale
                                                                            female supervisor,
                                                                                   supervisor,
           he was terminated.
        25
        26
        2
        27                                                        -1-
                                                Complaint
                                                Complaint—  DFEH No.
                                                          — DFEH No.20200 7-9 0 74312
                                                                     202007-10743121
        28                                                ,               I
        28II Date
             Date Filed:
                  Filed: July
                         July 21,
                              21, 2020
           II
           Case 2:21-cv-04158-JFW-GJS Document 1-2 Filed 05/19/21 Page 15 of 15 Page ID #:32
UocuSign Envelope ID: EB4A42E5-0B37-014-BC1B-F591D3AFA011
DocuSign              EB4A42E5-0B37-4D14-BC1B-F591D3AFA011




       1   VERIFICATION
       MIIT]ZI71~LaMO1i

       2
       2 111, Shaun Setareh,
           I, Shaun  Setareh, am the Attorney
                                         Attorney in       above-entitled complaint.
                                                    in the above-entitled                 have read
                                                                           complaint. IIhave    read the
       3   foregoing complaint
                      complaintandandknow     thecontents
                                        knowthe              thereof. The matters alleged are based
                                                   contentsthereof.   The matters  alleged  are
       3
                                         which II believe to be true.
                                 belief, which
           on information and belief,
       4
                        2020, I1declare
           On July 21, 2020,      deciareunder     penaltyofofperjury
                                           underpenalty        perjuryunder  thelaws
                                                                       underthe  lawsofofthe  State of
                                                                                          theState  of
       5                                           and correct.
                                             true an.d
           California that the foregoing is true
       6                                                                             Beverly Hills. CA
       7
       8
       9

       10
       11
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       21
       22
       23
       24
       25
       26
                                                             -2
                                                             -'2 --
       27                                    Complaint — DFEH
                                                  iint — DFEHNo.
                                                               No. 202007-10743121
                                                                    202007-

       28
       28 Date Filed: July 21, 2020
